DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant notes on the bottom of the fifth page of Applicant’s remarks filed 9 May 2022 that the Franklin 12 reference relied upon and referred to in the last office action mailed 8 February 2022 is US PG-PUB 2012/0150455 rather than the 2012/0154455 indicated in the last office action. The examiner appreciates Applicant’s indication of this typographical error and a PTO-892 form is attached herewith to indicate that this reference was considered during prosecution of the instant application. 

Response to Arguments
Applicant’s arguments, see the third paragraph of the second page of Applicant’s remarks, filed 9 May 2022, with respect to amended claims 1 and 14 have been fully considered and are persuasive. Accordingly, the rejections of claims 1 and 14 have been withdrawn.
In particular, Applicant argues that Zeghlache fails to supply that which Fundytus lacks with respect to amended independent claims 1 and 14. As remarked by Applicant, Zeghlache ¶ 41 specifically indicates that “[a]ll of the following steps [of the method 400] take place within the wellbore 106”. Accordingly, because Zeghlache was previously relied upon in the last office action mailed 8 February 2022 to teach the features deficient from Fundytus but Applicant’s amendment requires that the PCE stack must be a structure that is configured to couple to a wellhead that is disposed above a wellbore, there is no disclosure in the cited prior art of record or suggestion to considered any of the cited prior art of record in a combination that would render obvious to a skilled person in the art to arrive at Applicant’s amended claim limitations as they pertain to claims 1 and 14.
Applicant’s further remarks pertaining to the dependent claims in view of the other cited prior art of record as relied upon in the office action mailed 8 February 2022 have also been considered, but are moot in view of the withdrawn rejections to each of claims 1 and 14 because each of claims 1 and 14 are indicated allowable for the reasons noted below and therefore each of the claims dependent thereupon (i.e. claims 2-7 and 15-20) are also indicated as allowable over the cited prior art of record.

Applicant’s further remarks in page 5 of said Applicant’s arguments filed 9 May 2022 regarding claim 8 have also been considered and the previous rejection thereto as outlined in the last office action mailed 8 February 2022 is hereby withdrawn for reasons similar to claim 1 above regarding claims 1 and 14 because amended claim 8 recites limitations similar to those of amended claims 1 and 14. 
Applicant’s remarks pertaining to the claims dependent upon claim 8 (i.e. claims 9-13) in view of the other cited prior art of record as relied upon in the office action mailed 8 February 2022 have also been considered, but are moot in view of the withdrawn rejections to amended claim 8 because claim 8 is indicated allowable for the reasons noted below and therefore each of the claims dependent thereupon are also indicated as allowable over the cited prior art of record.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a test system for a pressure control equipment (PCE) stack comprising a pump configured to direct fluid into the PCE stack, wherein the PCE stack is configured to couple to a wellhead that is disposed above a wellbore; and determining a condition of the PCE stack based on a change in the pressure within the PCE stack during the interval of time, when considered in combination with the other limitations recited in the instant claim.
As to claim 8: The prior art of record does not disclose or render obvious to the skilled artisan a non-transitory computer readable medium comprising executable instructions that, when executed by processing circuitry, are configured to cause the processing circuitry to perform operations comprising receiving sensor data indicative of a pressure within a pressure control equipment (PCE) stack, wherein the PCE stack is configured to couple to a wellhead disposed above a wellbore; and determining whether the PCE stack is in condition for operation based on a change in the pressure within the PCE stack during the interval of time, when considered in combination with the other limitations recited in the instant claim.
As to claim 14: The prior art of record does not disclose or render obvious to the skilled artisan a test system for a pressure control equipment (PCE) stack, the test system comprising a pump configured to direct fluid into the PCE stack, wherein the PCE stack is configured to couple to a wellhead that is disposed above a wellbore; and comparing the pressure monitored within the PCE stack over the interval of time with a pattern indicative of a condition of the PCE stack to determine whether the PCE stack is in condition for operation, when considered in combination with the other limitations recited in the instant claim.
As to claims 2-7, 9-13, and 15-20: Each of said claims depends ultimately from one of independent claims 1, 8, or 14 and accordingly each is also indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856